DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 30, 2019, February 14, 2020, and August 25, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Regarding claim 1, the limitation “the opening of the through substrate via” in lines 8–9 is potentially unclear. For purposes of examination, Examiner suggests amending to read “the through substrate via opening” to maintain consistency and clarity with the previous recitations in line 2.
Regarding claim 15, there appears to be a typographical error with the limitation “the first dielectric” in line 1. Examiner understands this should read “the first dielectric layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–8, 11–13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “an exposed sidewall of the via opening in a first dielectric layer” in lines 4–5 render the claim indefinite, because there is a lack of antecedent basis in the claim; a via opening in the first dielectric layer has not been previously claimed, much less an exposed sidewall thereof. For purposes of examination, Examiner is reading this limitation as “an exposed sidewall of the first dielectric layer”.
Further regarding claim 1, the limitation “a first dielectric layer” in line 4 renders the claim indefinite, because it is unclear and confusing whether this is the same “first dielectric layer” recited in line 2, or a different “first dielectric layer”. For purposes of examination, Examiner is reading this limitation as “the first dielectric layer”.
Further regarding claim 1, the limitation “the opening” in line 12 renders the claim indefinite, because there is a lack of antecedent basis in the claims. It is further unclear and confusing whether this refers to the “through substrate via opening” of line 2, or to “the via opening in a first dielectric layer”. For purposes of examination, Examiner is reading this limitation as “the through substrate via opening”.
Further regarding claim 1, the limitations “the first dielectric” in lines 13 and 13–14 render the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading these limitations as “the first dielectric layer”.
Further regarding claim 1, the limitation “the substrate” in line 14 renders the claim indefinite, because there is a lack of antecedent basis in the claims. As evidenced by dependent claim 2, Applicant intended for claim 1 to be interpreted such that “a substrate” has not been positively recited, otherwise there would be no need for dependent claim 2. For purposes of examination, Examiner is reading claim 1 as if a positive recitation of “a substrate”, such as that in dependent claim 2, has been added to claim 1 prior to the recitation in line 14.
Further regarding claim 1, the limitation “the via opening” in line 19 renders the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading this limitation as “the through substrate via opening”.
Claims 2–8, which depend from claim 1, are likewise rejected.
Further regarding claim 4, the limitation “a first dielectric layer” in line 1 renders the claim indefinite, because it is unclear and confusing whether this is the same “first dielectric layer” of claim 1, or some other “first dielectric layer”. For purposes of examination, Examiner is reading this limitation as “the first dielectric layer”.
Further regarding claim 4, the limitation “a substrate opening” in line 1 renders the claim indefinite, because it is unclear and confusing whether this is the same “through substrate via opening” of claim 1, or some other “substrate opening”. For purposes of examination, Examiner is reading this limitation as “the through substrate via opening”.
Further regarding claim 5, the entire claim is unclear and confusing for multiple reasons: (1) “forming a first metal layer on the first dielectric layer” is never previously recited, so there is a lack of antecedent basis in the claims; (2) the limitation “forming a metal coupling between a first metal and the substrate” is unclear and confusing, given Applicant’s original disclosure. Pursuant to ¶ 44 of Applicant’s Specification, there is a conductive coupling formed between the first conductive layer and a reference node on the substrate. Accordingly, for purposes of examination, Examiner is guessing 
Further regarding claim 6, the limitation “a second dielectric layer” in line 1 renders the claim indefinite, because it is unclear and confusing whether this is the same “second dielectric layer” recited in claim 1, or a different “second dielectric layer”. For purposes of examination, Examiner is reading this limitation as “the second dielectric layer”.
Further regarding claim 6, the limitation “the second dielectric” in line 2 renders the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading this limitation as “the second dielectric layer”.
Further regarding claim 8, the limitation “the second liner” in line 1 renders the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading this limitation as “the second dielectric layer”.
Regarding claim 11, the limitation “extending over the substrate” in line 2 renders the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading this limitation as “extends over the substrate and”.
Regarding claim 12, the limitation “a first conductor” in line 1 renders the claim indefinite, because it is unclear and confusing whether this is the same “first conductor” recited in claim 9, or a different “first conductor”. For purposes of examination, Examiner is reading this limitation as “the first conductor”.
Regarding claim 13, the limitation “a second dielectric” in line 1 renders the claim indefinite, because it is unclear and confusing whether this is the same “second dielectric” recited in claim 9, or a different “second dielectric”. For purposes of examination, Examiner is reading this limitation as “the second dielectric”.
Regarding claim 15, the limitation “a conductor” in line 1 renders the claim indefinite, because it is unclear and confusing whether this is the same “first conductor” recited in claim 9, or a different “conductor”. For purposes of examination, Examiner is reading this limitation as “the first conductor”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9–11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (U.S. Pub. No. 2006/0001174).
Regarding claim 9, Matsui et al. teaches a method, comprising: forming a via opening (e.g., Fig. 3A, 113, ¶ [0068]) in a substrate (Fig. 3A, 101, ¶ [0068]); depositing a first dielectric layer (Fig. 3B, 109, ¶ [0069]) at least on a sidewall of the via opening; forming a first conductor (Fig. 3C, 163, ¶ [0070]) on the first dielectric layer; forming a second dielectric (Fig. 4A, 105, ¶ [0070]) on the first conductor; depositing a second conductor (Fig. 4B, 164, ¶ [0071]) on the second dielectric.
Regarding claim 10, Matsui teaches a method further comprising forming a metallic coupling (Fig. 7, 119, ¶ [0069], reading as requiring an electrical coupling, since Applicant has not disclosed this in terms of relative locations) between the first conductor (Fig. 7, 107, ¶ [0057]) and the substrate (Fig. 7, combined 101 and 139 for this embodiment, ¶ [0112]).
Regarding claim 11, Matsui teaches a method wherein a portion of the metallic coupling (Fig. 7, 119, ¶ [0069], reading as requiring an electrical coupling, since Applicant has not disclosed this in terms of relative locations) extending over the substrate (Fig. 7, combined 101 and 139 for this embodiment, ¶ [0112]) is coupled to a voltage reference node (e.g., Fig. 7, 121, ¶ [0111], which necessarily has some voltage applied to it, which can be designated “voltage reference node,” since this is a recitation of the intended use of the node) on the substrate.
Regarding claim 14, Matsui teaches a method wherein forming the via opening (e.g., Fig. 3A, 113, ¶ [0068]) in the substrate (Fig. 3A, 101, ¶ [0068]) comprises wet or dry etching techniques (all etching techniques are one or the other, so Matsui’s generic “etching” is inherently one of these).
Regarding claim 16, Matsui teaches a method wherein the second conductor (Fig. 4B, 164, ¶ [0071]) is floating (Fig. 2, not connected to anything).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 12–13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable Matsui (U.S. Pub. No. 2006/0001174), in view of Yu et al. (U.S. Pub. No. 2011/0241040).
Regarding claim 1, Matsui et al. teaches a method, comprising: forming a first dielectric layer (Fig. 3B, 109, ¶ [0069]) in a through substrate via opening (e.g., Fig. 3A, 113, ¶ [0068]), said forming comprising: covering at least one sidewall of the opening of the through substrate via with the first dielectric layer (Fig. 3B); covering striations and etch features of the at least one sidewall of the opening (Fig. 3B, though the “striations and etch features” are not specifically discussed, they are inherently formed when the through substrate via opening is formed); and disposing the first dielectric such that a top surface of the first dielectric is laterally flush (e.g., Fig. 2; see also ¶ [0074], describing grinding process that produces the structure of Fig. 2) with a top surface of the substrate (Fig. 2, 101, ¶ [0068]); forming [a] first conductive layer (Fig. 3C, 163, ¶ [0070]) on the first dielectric layer; coupling the first conductive layer to a voltage reference node (e.g., Fig. 7, 121, ¶ [0111], which necessarily has some voltage applied to it, which can be designated “voltage reference node,” since this is a recitation of the intended use of the node); forming a second dielectric layer (Fig. 4A, 105, ¶ [0070]) on the first conductive layer; and forming a second conductive layer (Fig. 4B, 164, ¶ [0071]) on the second dielectric layer to fill a remaining area of the via opening.
Matsui fails to teach depositing a first barrier layer on an exposed sidewall of the via opening in a first dielectric layer; depositing a first seed layer on the first barrier layer; depositing a first conductive layer on the first seed layer and said forming the second conductive layer comprising: depositing a second barrier layer on the second dielectric layer; depositing a second seed layer on the second barrier layer; and electroplating the second conductive layer on the second seed layer. These limitations are directed to the particular steps of forming the first and second conductive layers. Yu et al. teaches that it was known in the art before the effective filing date of the invention to deposit a barrier layer and a seed layer (Fig. 3, 104, ¶ [0027]), in that order, to the surface of a dielectric (Fig. 3, 103, ¶ [0027]), immediately prior to depositing a conductive layer (Fig. 5, 106, ¶ [0029]), in order to prevent diffusion of the metal from the conductive layer into the dielectric and other layers beyond it (¶ [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first and second conductive layers of Matsui by first forming a barrier layer and seed layer, as taught by Yu et al., in order to achieve the predictable result of preventing the metal from the first and second conductive layers from diffusing into the first and second dielectrics, and other layers beyond them. Both Matsui (¶ [0071]) Yu et al. (¶ [0029]) further teach that the second conductive layer can be formed by electroplating.
Regarding claim 2, Matsui teaches a method further comprising forming the through substrate via opening (e.g., Fig. 3A, 113, ¶ [0068]) in a substrate (Fig. 3A, 101, ¶ [0068]).
Regarding claim 3, Matsui teaches a method further comprising forming the through substrate via opening (e.g., Fig. 3A, 113, ¶ [0068]) using wet or dry etching techniques (all etching techniques are one or the other, so Matsui’s generic “etching” is inherently one of these).
Regarding claim 4, Matsui teaches a method wherein forming a first dielectric layer (Fig. 3B, 109, ¶ [0069]) in a substrate opening (e.g., Fig. 3A, 113, ¶ [0068]) comprises depositing (¶ [0069]) the first dielectric layer in the through substrate via opening.
Regarding claim 5, Matsui teaches a method wherein forming a first metal layer (Fig. 3C, 163, ¶ [0070]) on the first dielectric layer (Fig. 3C, 109, ¶ [0069]) further comprises forming a metal coupling (Fig. 7, 119, ¶ [0069]) between a first metal (Fig. 7, 121, ¶ [0111]) and the substrate (Fig. 7, 101, ¶ [0068]).
Regarding claim 6, Matsui teaches a method wherein forming a second dielectric layer (Fig. 4A, 105, ¶ [0070]) on the first conductive layer (Fig. 4A, 163, ¶ [0070]) comprises depositing the second dielectric using plasma enhance chemical vapor deposition (¶ [0070]).
Regarding claim 7, Matsui fails to teach explicitly a method further comprising wherein a capacitance value of the second dielectric layer (Fig. 4A, 105, ¶ [0070]) is at or below a target TSV capacitance value. However, Matsui suggests that the entire structure can be adjusted based on a desired capacitance value (see ¶ [0079]). Accordingly, it would have been obvious to one having ordinary skill in the art to adjust the capacitance value of the second dielectric layer to be at or below some target, in order to improve the reliability of the entire structure (see ¶ [0079]).
Regarding claim 8, Matsui fails to teach explicitly a method wherein the second liner (Fig. 4A, 105, ¶ [0070]) has a thickness based on a desired capacitance value. However, Matsui suggests that the entire structure can be adjusted based on a desired capacitance value (see ¶ [0079]). Accordingly, it would have at least been obvious to one having ordinary skill in the art to adjust the capacitance value of the second dielectric layer, by adjusting its thickness, to be at or below some target, in order to improve the reliability of the entire structure (see ¶ [0079]).
Regarding claim 12, Matsui fails to teach explicitly a method wherein forming a first conductor (Fig. 3C, 163, ¶ [0070]) on the first dielectric layer (Fig. 3B, 109, ¶ [0069]) comprises depositing a barrier layer and a seed layer using a physical vapor deposition process. The additional limitations are directed to the particular steps of forming the first conductor. Yu et al. teaches that it was known in the art before the effective filing date of the invention to deposit a barrier layer and a seed layer (Fig. 3, 104, ¶ [0027]) using a physical deposition process, in that order, to the surface of a dielectric (Fig. 3, 103, ¶ [0027]), immediately prior to depositing a conductor (Fig. 5, 106, ¶ [0029]), in order to prevent diffusion of the metal from the conductor into the dielectric and other layers beyond it (¶ [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first conductor of Matsui by first forming a barrier layer and seed layer, as taught by Yu et al., in order to achieve the predictable result of preventing the metal from the first conductor from diffusing into the first dielectric, and other layers beyond them.
Regarding claim 13, Matsui fails to teach explicitly a method wherein forming a second dielectric (Fig. 4A, 105, ¶ [0070]) on the first conductor (Fig. 3C, 163, ¶ [0070]) comprises depositing the second dielectric using a chemical vapor deposition process. Matsui teaches the use of a plasma chemical vapor deposition process. However, plasma CVD and chemical CVD were known as functionally equivalent methods to form a dielectric layer to those having ordinary skill in the art before the effective filing date of the invention (e.g., Yu et al. ¶ [0020], discussing equivalence of the two methods for depositing a dielectric layer). Therefore, because these two methods of forming a dielectric were art-recognized equivalents before the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute chemical CVD for plasma CVD, for any number of manufacturing considerations such as available equipment, etc.
Regarding claim 15, Matsui fails to teach explicitly a method wherein forming a conductor (Fig. 3C, 163, ¶ [0070]) on the first dielectric (Fig. 3B, 109, ¶ [0069]) further comprises depositing a seed layer using electroplating. The additional limitations are directed to the particular steps of forming the first conductor. Yu et al. teaches that it was known in the art before the effective filing date of the invention to deposit a seed layer (Fig. 3, 104, ¶ [0027]) to the surface of a dielectric (Fig. 3, 103, ¶ [0027]), immediately prior to depositing a conductor (Fig. 5, 106, ¶ [0029]), in order to prevent diffusion of the metal from the conductor into the dielectric and other layers beyond it (¶ [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first conductor of Matsui by first forming a seed layer, as taught by Yu et al., in order to achieve the predictable result of preventing the metal from the first conductor from diffusing into the first dielectric, and other layers beyond them. Regarding depositing the seed layer using electroplating, while Yu et al. fails to teach this explicitly, it was well-known to those of ordinary skill in the art before the effective filing date of the invention to form a metal layer using plating (e.g., Yu et al. ¶ [0029]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the seed layer using electroplating, for any number of manufacturing considerations such as available equipment, etc.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893